DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/18/21 are acceptable.

Allowable Subject Matter
Claims 1-17 and 19-25 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a DC power supply including the limitation “control unit controlling at least one of the feedback-controlled preregulator and the feedback-controlled postregulator, and designed for adjusting a voltage offset or a current offset added to a signal in a feedback loop of at least one of the feedback-controlled preregulator and the feedback-controlled postregulator, wherein the voltage offset or the current offset is adjusted by the control unit on the basis of a noise signal sensed at the output terminals“ in addition to other limitations recited therein.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838